 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAREEM J. HOWELL,                                 No. 1:19-cv-00782-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   K. CRUZ, et al.,
                                                       (Doc. No. 11)
15                      Defendants.
16

17           Plaintiff Kareem J. Howell is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 12, 2019, the assigned magistrate judge screened the complaint and found that

21   plaintiff had stated a cognizable retaliation claim against defendants Cruz, Borona, Raishke and

22   Randolph, and a cognizable excessive force claim against defendant Raishke. (Doc. No. 7.)

23   Plaintiff was granted leave to file an amended complaint or notify the court of his willingness to

24   proceed only on the claims found to be cognizable by the screening order within thirty days after

25   service of the screening order. (Id. at 9–10.) On July 17, 2019, plaintiff notified the court of his

26   willingness to proceed only on the cognizable claims identified by the magistrate judge in the

27   screening order. (Doc. No. 10.)

28   /////
                                                       1
 1          Consequently, on July 18, 2019, the assigned magistrate judge issued findings and

 2   recommendations, recommending that this action proceed on plaintiff’s retaliation claim against

 3   defendants Cruz, Borona, Raishke, and Randolph, and on plaintiff’s excessive use of force claim

 4   against defendant Raishke. (Doc. No. 11.) The magistrate judge also recommended that all other

 5   claims and defendants be dismissed. (Id. at 2.) The findings and recommendations were served

 6   on plaintiff and contained notice that any objections thereto were to be filed within fourteen days

 7   after service. (Id.) No objections have been filed and the time in which to do so has now passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

10   findings and recommendations are supported by the record and proper analysis.

11          Accordingly,

12          1. The findings and recommendations issued on July 18, 2019 (Doc. No. 11) are adopted

13               in full;

14          2. This action shall proceed on plaintiff’s retaliation claim against defendants Cruz,

15               Borona, Raishke, and Randolph, and on plaintiff’s excessive use of force claim against

16               defendant Raishke;

17          3. All other claims and defendants are dismissed; and

18          4. This action is referred back to the assigned magistrate judge for further proceedings

19               consistent with this order.

20   IT IS SO ORDERED.
21
        Dated:      October 21, 2019
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                      2
